IN THE SUPREME COURT OF THE STATE OF NEVADA


                  MICHAEL WAYNE MARSHANKE,                                No. 67769
                                    Appellant,
                                vs.
                  PATRICIA JANE MARSHANKE,                                       FILED
                                    Respondent.
                                                                                 JAN I 92016
                                                                                        :




                                                                                TRACE K. LINDEmAN
                                                                             CLERK OF SUPREME COURT
                                                                            BY   SDEPUTY
                                                                                    •Y
                                                                                         CLER   K
                                        ORDER DISMISSING APPEAL

                              Cause appearing, appellant's motion for a voluntary dismissal
                  of this appeal is granted. This appeal is dismissed. NRAP 42(b). The
                  parties shall bear their own costs and attorney fees.
                              It is so ORDERED.




                                                      CLERK OF THE SUPREME COURT
                                                      TRACE K. LINDEWN/
                                                      BY:   Alfret




                  cc: Hon. Cheryl B. Moss, District Judge, Family Court Division
                       Larry J. Cohen, Settlement Judge
                       Law Offices of Gary Huntsman & Assoc.
                       Shawanna L. Johnson
                       Eighth District Court Clerk




 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER

  (0)-1947   ea